In an action by a corporation to recover damages resulting from certain conduct of its president (2d cause of action), to recover damages for conspiracy by its president and another (3d cause of action), and to adjudge a certain contract to be null and void (4th cause of action), and for other relief, the president appeals (as limited by his brief) from so much of an order as denied his motion to dismiss the third and fourth causes of action for insufficiency, and the corporation appeals from so much of that order as granted the motion to dismiss the second cause of action for insufficiency, with leave to plead over. Order insofar as appealed from affirmed, without costs. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.